Citation Nr: 1113422	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  05-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to an effective date earlier than January 29, 2001, for the award of service connection for epididymitis.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In a February 2007 decision, the Board denied the claim of entitlement to an earlier effective date for the award of service connection for epididymitis and remanded the issue of entitlement to service connection for numbness of both feet for further development.  

The Veteran appealed the Board's February 2007 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in March 2008, the Court ordered that the motion for remand be granted and remanded the part of the Board's decision denying an earlier effective date for the grant of service connection for epididymitis for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  Although not specifically addressed therein, the Court Order necessarily vacated the Board's February 2007 decision with respect to the earlier effective date issue.  In an October 2009 decision, the Board again denied the claim of entitlement to an earlier effective date for service connection for service connection for epididymitis.  

The Veteran subsequently appealed the Board's October 2009 decision to the Court and in an Order dated in August 2009, the Court ordered that the joint motion to remand be granted and remanded the Board's decision denying an earlier effective date for the grant of service connection for epididymitis for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  


FINDINGS OF FACT

The Veteran's claim for an increased disability rating for service-connected prostatitis, received June 30, 1994, also reasonably constitutes a claim for service connected for epididymitis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of June 30, 1994, and no earlier, for the award of service connection for epididymitis have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Because the claim for entitlement to an earlier effective date for the award of service connection for epididymitis on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Analysis

The Veteran and his representative assert that he is entitled to an effective date earlier than January 29, 2001, for the grant of service connection for epididymitis.  He claims that his effective date for this disability should be in 1994 because, as a result of his June 1994 claim for an increased rating for his service-connected prostatitis, an August 1994 VA compensation examination report showed the Veteran had diagnosed epididymitis that was secondary to his service-connected prostatitis.  

In general, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2010).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010); see also Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

Initially, the Board notes that the evidence does not show, nor does the Veteran contend, that he actually filed a claim of service connection for epididymitis in 1994.  Indeed, his June 1994 claim indicates only that the "veteran wishes to re-open his claim for his service-connected chronic prostatitis."  This communication makes no reference to a claim of service connection for epididymitis or any other condition manifested by pain in the groin area.  Indeed, the RO developed the claim as an increased disability claim for prostatitis, which was denied in an August 1994 rating decision.  The Veteran did not appeal the decision.  In June 2001, the Veteran filed a claim for service connection for epididymitis as secondary to his service-connected prostatitis.  An August 2002 rating decision granted service connection and assigned an effective date of January 29, 2001.  The Veteran appealed the effective date of the award.

In the August 2010 Joint Motion for Remand, while specifically noting possible tension with the Brannon case, the parties found that the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) was on point in this case.  In Clemons, the Court found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  The Court further found that factors determining the scope of the claim included:  "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the Veteran clearly filed a claim for an increased disability rating for his service-connected prostatitis in June 1994, at his VA compensation examination, conducted August 11, 1994, he described symptoms predominantly associated with epididymitis which the examiner diagnosed as being secondary to his prostatitis.  Based on the Veteran's description of his symptoms at the time of the VA examination and the examiner's determination that his diagnosed epididymitis was secondary to his prostatitis, the Board finds that it was his intention to seek compensation for symptoms associated with epididymitis and that his claim reasonably encompassed both his diagnosed genito-urinary disabilities of prostatitis and epididymitis.  Therefore, the issue of entitlement to service connection for epididymitis as secondary to the Veteran's service-connected prostatitis was encompassed by his claim for an increased disability rating for prostatitis based on the VA compensation examination report.  See Clemons, supra.  In Ingram v. West, 21 Vet. App. 232, 247 (2007), the Court confirmed that raising a pending claim theory in connection with a challenge to the effective date decision is procedurally proper.  Therefore, as the Veteran's June 30, 1994 claim for service connection for epididymitis was pending until the August 2002 rating decision, the Board must assign the effective date of June 30, 1994, for the grant of service connection for epididymitis.



ORDER

Entitlement to an effective date of June 30, 1994, for the grant of service connection for epididymitis, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


